Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the irregular array comprises sub-arrays, each sub-array comprises an internal linear arrangement and wherein each sub-array is arranged in a non-linear arrangement with respect to one or more other sub-arrays.” (fig 5a [0077]) with all other limitation cited in claim 37 and   “wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members” (fig 2 [0069]) with all other limitation cited in claim 57 and “induction system that comprises: an induction-generating layer configured for generating an electromagnetic induction; an electromagnetic-blocking layer formed between the display unit layer and the induction-generating layer and configured for blocking at least a portion of the electromagnetic induction that is generated by the induction-generating layer; wherein the layers are formed such that displaying components of the display unit are visible through the induction-generating layer and the electromagnetic-blocking layer” (fig 7 [0084]) with all other limitation cited in claim 58.

US 20100219693 Azancot et al. discloses inductive power providing systems but does not disclose “wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members” and “wherein the irregular array comprises 
US 20120260220 Griffin et al discloses a multitouch electronic device with magnetic sensors and Hall Effect sensors but does not disclose “wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members” and “wherein the irregular array comprises sub-arrays, each sub-array comprises an internal linear arrangement and wherein each sub-array is arranged in a non-linear arrangement with respect to one or more other sub-arrays.” and “induction system that comprises: an induction-generating layer configured for generating an electromagnetic induction; an electromagnetic-blocking layer formed between the display unit layer and the induction-generating layer and configured for blocking at least a portion of the electromagnetic induction that is generated by the induction-generating layer; wherein the layers are formed such that displaying components of the display unit are visible through the induction-generating layer and the electromagnetic-blocking layer”.
For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 09/10/2021Primary Examiner, Art Unit 2692